IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MARK WEBB, AS ADMINISTRATOR FOR : No. 549 EAL 2016
THE ESTATE OF SABINO WEBB,         :
DECEASED,                          :
                                   : Petition for Allowance of Appeal from
                 Respondent        : the Order of the Superior Court
                                   :
                                   :
            v.                     :
                                   :
                                   :
VOLVO CARS OF NORTH AMERICA,       :
LLC, VOLVO CARS CORPORATION,       :
GRACO CHILDREN'S PRODUCTS, INC.    :
(D/B/T/A NEWELL RUBBERMAID, INC.), :
WILLIAM JULIAN, AND ANA (WEBB)     :
SOARES,                            :
                                   :
                 Petitioners       :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.